Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/1/2021 has been considered and entered into the record.  Claims 2 and 17 have been canceled.  Claims 1, 3, 4, 7–10, 12–14, 16, 18, 19, and 21–25 remain pending with claims 1, 3, 4, 7–10, and 12–14 withdrawn from consideration.  
Claim 16 has been amended to now require porous electrospun carbon nanofibers.  The previous rejections did not address this limitation and withdrawn.  Claims 16, 18, 19, and 21–25 are examined below.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 19, and 21–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 23, from which all other examined claims depend, each require a nanofibrous carbon product comprising a) nanofiber pores having an average pore width between about 100 nm and about 1000 nm; and b) nanofiber pores having an average pore width between 1 nm and about 100 nm.  As the required pore width ranges have different scopes they cannot co-exist in combination because the 


Claim Rejections - 35 USC § 103
Claims 16, 19, and 21–25 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2016/0201227 A1) in view of Joo (US 2015/0076742 A1) hereinafter “Joo2,” and Hashimoto (US 2011/0206972 A1).
Joo teaches a method for making mesoporous electrospun carbon nanofibers to make nanofiber product for use in batteries.  Joo abstract, ¶¶ 6, 92.  The nanofibers have an average diameter (i.e., width) ranging from 2–50 nm.  Id. ¶ 40.  The nanofibers are formed using polyacrylonitrile (PAN) polymer that is subsequently annealed.  Id. ¶¶ 13, 15–16, 78–79.  Joo fails to teach the inclusion of silicon dioxide nanoparticles with the nanofibers, an average nanofiber diameter, or an average inter-fiber pore size.
Joo2 teaches a method for making electrospun carbon nanofibers comprising silicon dioxide nanoparticles for use in making lithium ion battery anodes.  Joo2 abstract, ¶¶ 96–101, 116–120.  The nanofibers may an average diameter of less than 500 nm.  Id. ¶ 103.
It would have been obvious to one of ordinary skill in the art to have added the silicon dioxide nanoparticles of Joo2 to the carbon nanofiber product of Joo in order to successfully practice the invention of the primary reference and form a battery.  Additionally, it would have been obvious to have looked to Joo2 for guidance as to a suitable average nanofiber diameter in order to successfully practice the invention of Joo.
Hashimoto teaches a power storage device separator comprising fibers, wherein the separator preferably has an average pore size of 0.1–5 microns.  Hashimoto abstract, ¶¶ 21, 59.
As shown in the Joo, the carbon nanofiber product has pores, but the reference is silent as to their size.  See Joo Figs. 1, 4.  Accordingly, to practice the invention of Joo, the ordinarily skilled artisan would have looked to references like Hashimoto for guidance as to suitable average pore sizes power storage devices.
The Examiner takes the position that the required nanoparticle boiling point and thermal conductivity is present as Applicant also relies upon silicon dioxide nanoparticles to meet the requirement.  See instant claim 19 and Spec. at 9:6–10.  The Examiner also takes the position the claimed nanofibrous carbon product thermal conductivity is present as the claimed invention relies upon carbon nanofibers and silicon dioxide nanoparticles for the nanofibrous carbon product thermal conductivity, which are obvious in light of the prior art.  
The Examiner takes the position that the required specific surface area and total pore volume is present in the combination of prior art.  This presumption is based upon the fact that the prior teaches the required nanofiber diameter and pore size, which directly determine each of the claimed parameters.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, Joo2, and Hashimoto as applied to claim 16 above, and further in view of Zhang (US 2008/0170982 A1).  Joo, Joo2, and Hashimoto fail to teach a carbon nanofiber yarn.
Zhang teaches a method of making carbon nanofiber yarns, wherein the yarns can be used in batteries.  See Zhang abstract, ¶ 379.  
The skilled artisan would have found it obvious to have used a carbon nanofiber yarn in Joo because the yarns offer enhanced mechanical properties.  See Zhang abstract.


Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18, 19, and 21–25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786